--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibti 10.10
 
EXECUTION VERSION
 
INVESTORS’ RIGHTS AGREEMENT


THIS INVESTORS’ RIGHTS AGREEMENT is made as of the 30 day of May, 2013, by and
among Trunity Holdings, Inc., a Delaware corporation (the “Company”) and each of
the investors listed on Schedule A hereto.


RECITALS


WHEREAS, the Company is party to a separate subscription agreement with each of
the Investors (the “Subscription Agreements”), dated on or about the date
hereof, to purchase shares (the “Shares”) of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”) together with warrants (the
“Warrants”) to purchase Common Stock (the “Warrant Shares”); and


WHEREAS, in order to induce the Company to enter into the Subscription
Agreements and to induce the Investors to invest funds in the Company pursuant
to such Subscription Agreements, the Investors and the Company hereby agree that
this Agreement shall govern the rights of the Investors to participate in future
equity offerings by the Company, and shall govern certain other matters as set
forth in this Agreement.


NOW, THEREFORE, the parties hereby agree as follows:


1.            Definitions. For purposes of this Agreement:


1.1           “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including without limitation any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.


1.2           “Holder” means any holder of Registrable Securities who is a party
to this Agreement.


1.3           “Immediate Family Member” means a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.


1.4           “Lead Investor” means Pan-African Investment Company, LLC, a
Delaware limited liability company.
 
1.5           “Lead Investor Director” means any director of the Company that
the Lead Investor is entitled to elect pursuant to the Company’s Certificate of
Incorporation or written instrument by and among the Company, Lead Investor and
other shareholders of the Company party thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6           “New Securities” means, collectively, equity securities of the
Company, whether or not currently authorized, as well as rights, options, or
warrants to purchase such equity securities, or securities of any type
whatsoever that are, or may become, convertible or exchangeable into or
exercisable for such equity securities.


1.7           “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.


1.8           “Registrable Securities” means each of the Shares and Warrant
Shares.


1.9           “SEC” means the Securities and Exchange Commission.


1.10         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.


2.            Rights to Future Stock Issuances.
 
2.1           Right of First Offer. Subject to the terms and conditions of this
Section 2.1 and applicable securities laws, if the Company proposes to offer or
sell any New Securities, the Company shall first offer such New Securities to
each Investor (which for purposes hereof, shall include any transferee thereof).
An Investor shall be entitled to apportion the right of first offer hereby
granted to it in such proportions as it deems appropriate, among (i) itself and
(ii) its permitted transferees.


(a)           The Company shall give written notice (the “Offer Notice”) to each
Investor, stating (i) its bona fide intention to offer such New Securities, (ii)
the number of such New Securities to be offered, and (iii) the price and terms,
if any, upon which it proposes to offer such New Securities.


(b)           By notification to the Company within thirty (30) days after the
Offer Notice is given, each Investor may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice, up to that portion
of such New Securities which equals the proportion that the Common Stock then
held by such Investor (including all shares of Common Stock then issuable
(directly or indirectly) upon conversion and/or exercise, as applicable, of the
Warrants then held by such Investor) bears to the total Common Stock of the
Company then outstanding (assuming full conversion and/or exercise, as
applicable, of all Warrants). At the expiration of such thirty (30) day period,
the Company shall promptly notify each Investor that elects to purchase or
acquire all the shares available to it (each, a “Fully Exercising Investor”) of
any other Investor’s failure to do likewise. During the ten (10) day period
commencing after the Company has given such notice, each Fully Exercising
Investor may, by giving written notice to the Company, elect to purchase or
acquire, in addition to the number of shares specified above, up to that portion
of the New Securities for which Investors were entitled to subscribe but that
were not subscribed for by the Investors which is equal to the proportion that
the Common Stock issued and held, or issuable (directly or indirectly) upon
conversion and/or exercise, as applicable, of the Warrants then held, by such
Fully Exercising Investor bears to the Common Stock issued and held, or issuable
(directly or indirectly) upon conversion and/or exercise, as applicable, of the
Warrants then held, by all Fully Exercising Investors who wish to purchase such
unsubscribed shares. The closing of any sale pursuant to this Section 2.1(b)
shall occur within the later of ninety (90) days of the date that the Offer
Notice is given and the date of initial sale of New Securities pursuant to
Section 2.1(c).
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           If all New Securities referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Section 2.1(b), the Company
may, during the period following the expiration of the periods provided in
Section 2.1(b), offer and sell the remaining unsubscribed portion of such New
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice. If the
Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within sixty (60)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Investors in accordance with this Section 2.1.
 
(d)           The right of first offer in this Section 2.1 shall not be
applicable to (i) shares of Common Stock reserved under existing employee
incentive share pools and (ii) New Securities issued pursuant to acquisitions by
the Company.


2.2           Termination. The covenants set forth in Section 2.1 shall
terminate and be of no further force or effect thirty-six (36) months after the
date hereof.


3.            Additional Covenants.
 
3.1           Insurance. Within five (5) business days of the date hereof, the
Company shall file an application (together with applicable payment of
premiums), and otherwise use its commercially reasonable efforts, to obtain from
financially sound and reputable insurers Directors and Officers liability
insurance covering the Lead Investor Director, in an amount no less than three
million dollars ($3,000,000) and on terms and conditions satisfactory to the
Lead Investor, and will use commercially reasonable efforts to cause such
insurance policies to be maintained until the earlier of (a) such time as the
Lead Investor no longer has a contractual (or other) right to elect a member of
the Company’s Board of Directors or (b) the Lead Investor consents to a
modification or discontinuance of such insurance. The Directors and Officers
liability insurance policy shall not be cancelable by the Company without prior
approval by the Board of Directors (including the Lead Investor Director).


3.2           Successor Indemnification. If the Company or any of its successors
or assignees consolidates with or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger,
then to the extent necessary, proper provision shall be made so that the
successors and assignees of the Company assume the obligations of the Company
with respect to indemnification of members of the Board of Directors as in
effect immediately before such transaction, whether such obligations are
contained in the Company’s Bylaws, its Certificate of Incorporation, or
elsewhere, as the case may be.


 
3

--------------------------------------------------------------------------------

 
 
4.            Miscellaneous.


4.1           Successors and Assigns. The rights under this Agreement may
be assigned (but only with all related obligations) by a Holder to a transferee
of Registrable Securities that (a) is an Affiliate of a Holder or (b) is a
Holder’s Immediate Family Member or trust for the benefit of an individual
Holder or one or more of such Holder’s Immediate Family Members provided,
however, that (i) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (ii) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement. For
the purposes of determining the number of shares of Registrable Securities held
by a transferee, the holdings of a transferee (A) that is an Affiliate or
stockholder of a Holder; (B) who is a Holder’s Immediate Family Member; or (C)
that is a trust for the benefit of an individual Holder or such Holder’s
Immediate Family Member shall be aggregated together and with those of the
transferring Holder; provided further that all transferees who would not qualify
individually for assignment of rights shall have a single attorney-in-fact for
the purpose of exercising any rights, receiving notices, or taking any action
under this Agreement. The terms and conditions of this Agreement inure to the
benefit of and are binding upon the respective successors and permitted
assignees of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and permitted assignees any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided herein.


4.2           Governing Law. This Agreement shall be governed by the internal
law of the State of New York.


4.3           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.


4.4           Headings. The headings used in this Agreement are for convenience
only and are not to be considered in construing or interpreting this Agreement.


4.5           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (a) personal delivery to the party
to be notified; (b) when sent, if sent by electronic mail or facsimile during
the recipient’s normal business hours, and if not sent during normal business
hours, then on the recipient’s next business day; (c) three (3) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, freight prepaid,
specifying next-day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at their addresses as set
forth on Schedule A hereto, or to the principal office of the Company and to the
attention of the Chief Executive Officer, in the case of the Company, or to such
email address, facsimile number, or address as subsequently modified by written
notice given in accordance with this Section 4.5. If notice is given to the
Company, a copy shall also be sent to Carlton Fields, P.A. Miami Tower, 100 SE
Second Street, Suite 4200, Miami, FL 33131, Attention: Robert Macaulay.
 
 
4

--------------------------------------------------------------------------------

 
 
4.6           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding which consent shall include the consent
of the Lead Investor; provided, that any provision hereof may be waived by any
waiving party on such party’s own behalf, without the consent of any other
party. Notwithstanding the foregoing, this Agreement may not be amended or
terminated and the observance of any term hereof may not be waived with respect
to any Investor without the written consent of such Investor, unless such
amendment, termination, or waiver applies to all Investors in the same fashion.
The Company shall give prompt notice of any amendment or termination hereof or
waiver hereunder to any party hereto that did not consent in writing to such
amendment, termination, or waiver. Any amendment, termination, or waiver
effected in accordance with this Section 4.6 shall be binding on all parties
hereto, regardless of whether any such party has consented thereto. No waivers
of or exceptions to any term, condition, or provision of this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.


4.7           Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.


4.8           Entire Agreement. This Agreement (including any schedules and
exhibits hereto) constitutes the full and entire understanding and agreement
among the parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the parties is expressly canceled.


4.9           Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the state courts of New York and to the jurisdiction of the United States
District Court for the Southern District of New York, and (c) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court. The prevailing party shall be entitled to reasonable
attorney’s fees, costs, and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
 
5

--------------------------------------------------------------------------------

 
 
4.10         WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER
HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH
OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER REPRESENTS AND WARRANTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.


4.11         Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.


4.12         Acknowledgment. The Company acknowledges that the Investors are in
the business of venture capital investing and therefore review the business
plans and related proprietary information of many enterprises, including
enterprises which may have products or services which compete directly or
indirectly with those of the Company. Nothing in this Agreement shall preclude
or in any way restrict the Investors from investing or participating in any
particular enterprise whether or not such enterprise has products or services
which compete with those of the Company.


[Remainder of Page Intentionally Left Blank]


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

  TRUNITY HOLDINGS, INC.:         By:      Name: Terry Anderton   
Title: Chairman and CEO 



Signature Page to Investors’ Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
indicated below.
 

 
INVESTOR:
        By:      Name:      Title:         
Dated: ______________ ___, 20__
   

 
Signature Page to Investors’ Rights Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Investors


Pan-African Investment Company, LLC
52 Vanderbilt Avenue, Suite 401
New York, NY 10017
Attention: Dana M. Reed, Co-Chief Executive Officer
Phone: (646)-569-5040
Fax: (212) 425-4199
Email: dreed@panafricaninvestmentco.com
 
 

--------------------------------------------------------------------------------




